—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered April 22, 1999, convicting him of murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant’s motion for a mistrial (see, People v Ortiz, 54 NY2d 288). Any potential prejudice to the defendant that might have arisen from the detective’s brief testimony relating to an uncharged crime was alleviated when the court gave a prompt curative instruction (see, People v Biggs, 280 AD2d 484, lv denied 96 NY2d 797; People v Vincent, 250 AD2d 787). Santucci, J. P., Krausman, McGinity and Feuerstein, JJ., concur.